In a matrimonial action, the defendant husband appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered January 30, 1987, which denied his motion for sanctions against the plaintiff under CPLR 3126 on the ground the plaintiff induced her mother to disobey a judicial subpoena duces tecum with respect to certain information relevant to the issue of maintenance and support.
Ordered that the order is affirmed, with costs.
We find that there was an insufficient showing that the plaintiff wife’s mother was an agent of or otherwise under the control of the plaintiff. Absent such a showing, the imposition of sanctions against the plaintiff for the failure of her mother to obey a subpoena duces tecum is not warranted (see, CPLR 3126). Kunzeman, J. P., Kooper, Sullivan and Balletta, JJ., concur.